Exhibit 10.2

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is executed as of July 31, 2007, by
CPT MANAGER LIMITED, ABN 37054494307, as responsible entity of the Centro
Property Trust, having an address at Centro The Glen, 235 Springvale Road, 3rd
Floor, Glen Waverley, Victoria, 3150, Australia (“CPT”) and CENTRO PROPERTIES
LIMITED, ABN 45078590682, having an address at Centro The Glen, 235 Springvale
Road, 3rd Floor, Glen Waverley, Victoria, 3150, Australia (“CPL” and together
with CPT, collectively, the “Guarantor”), in favor of BANK OF AMERICA, N.A.
(“BOA”), a banking association chartered under the laws of the United States of
America, having an address at 231 South LaSalle Street, 10th Floor, Chicago,
Illinois 60697, as agent for Lenders (as herein defined) (BOA in such capacity,
“Administrative Agent”).

W I T N E S S E T H :

I.                                         Reference is made to that certain
Amended and Restated Revolving Credit Agreement, dated as of July 31, 2007 (as
the same may have been otherwise amended, restated, supplemented or modified
from time to time prior to the date hereof, the “Credit Agreement”), by and
among Centro NP LLC, a Delaware limited liability company (formerly known as
Super IntermediateCo LLC) (the “Borrower”), Bank of America, N.A., individually
and as administrative agent, and the lenders party thereto (the “Lenders”);
pursuant to which the Lenders have agreed to make loans to the Borrower
(collectively, the “Loan”).

II.                                     Capitalized terms used herein shall have
the meanings assigned to such terms in the Credit Agreement.

III.                                 The Administrative Agent and the Lenders
have made it a condition precedent to the effectiveness of the Credit Agreement
that each Guarantor execute and deliver this Guaranty.

IV.                                 Each Guarantor expects to derive substantial
benefit from the Credit Agreement and the transactions contemplated thereby and,
in furtherance thereof, has agreed to execute and deliver this Guaranty.

Therefore, in consideration of the Recitals, the terms and conditions herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the Guarantors and the Administrative
Agent hereby covenant and agree as follows:


ARTICLE I

NATURE AND SCOPE OF GUARANTY


1.1                               GUARANTY OF OBLIGATION.


(A)                                  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY GUARANTEES TO ADMINISTRATIVE AGENT (IN ITS CAPACITY AS A
LENDER), LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS THE PAYMENT AND
PERFORMANCE OF THE GUARANTEED OBLIGATIONS AS AND WHEN THE SAME SHALL BE DUE AND
PAYABLE, WHETHER BY LAPSE OF TIME, BY ACCELERATION OF MATURITY OR OTHERWISE. 
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY COVENANTS AND AGREES THAT IT IS
LIABLE FOR THE GUARANTEED OBLIGATIONS AS A PRIMARY OBLIGOR.


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE GUARANTORS SHALL NOT HAVE ANY LIABILITY HEREUNDER WITH
RESPECT TO ANY OF THE GUARANTEED OBLIGATIONS AND THE ADMINISTRATIVE AGENT SHALL
NOT BE ENTITLED TO EXERCISE ANY OF ITS RIGHTS OR REMEDIES HEREUNDER UNTIL THE
OCCURRENCE OF THE TRIGGER DATE.  FURTHER, EACH GUARANTOR HEREBY AGREES TO
PROMPTLY (AND IN ANY CASE WITHIN 10 DAYS) EXECUTE AND DELIVER, UPON THE REQUEST
OF THE ADMINISTRATIVE AGENT FOLLOWING THE OCCURRENCE OF THE TRIGGER DATE, A
WRITTEN ACKNOWLEDGEMENT OF THE OCCURRENCE OF THE TRIGGER DATE AND THE VALIDITY,
ENFORCEABILITY AND EFFECTIVENESS OF THIS GUARANTY AND OF SUCH GUARANTOR’S
GUARANTEED OBLIGATIONS AS OF SUCH TRIGGER DATE; PROVIDED, THAT FAILURE TO
DELIVER SUCH WRITTEN CONFIRMATION SHALL NOT PREVENT ANY GUARANTOR FROM BEING
LIABLE UNDER THIS GUARANTY IN ACCORDANCE WITH THE TERMS SET FORTH HEREIN.


--------------------------------------------------------------------------------



(C)                                  IN ADDITION TO THE FOREGOING, AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE PARTIES HERETO
HEREBY AGREE THAT THE GUARANTORS’ LIABILITY HEREUNDER SHALL FROM TIME TO TIME BE
LIMITED TO AN AGGREGATE (JOINT AND SEVERAL) AMOUNT EQUAL TO THE LESSER OF (I)
$350,000,000 AND (II) (A) $1.75 BILLION, LESS (B) THE THEN-OUTSTANDING AMOUNT OF
THE BRIDGE LOAN GUARANTEED BY SUCH GUARANTORS.

Definition of Guaranteed Obligations.  As used herein, the term “Guaranteed
Obligations” means the obligations and liabilities of Borrower to Administrative
Agent and/or Lenders for any loss, damage, cost, expense, liability, claim and
any other obligation incurred by Agent and/or Lenders (including attorneys’ fees
and costs reasonably incurred) arising out of or in connection with (a) all
present and future obligations and liabilities, whether deemed principal,
interest, additional interest, fees, expenses or otherwise of the Borrower to
the Administrative Agent and the Lenders, including, without limitation, all
obligations under (i) the Credit Agreement, (ii) the Notes (including, without
limitation, the Revolving Credit Notes and the Swing Loan Note), (iii) the
Letters of Credit, and (iv) all other Loan Documents and (b) all amounts due
under Section 1.8 of this Guaranty.


1.2                               NATURE OF GUARANTY.  THIS GUARANTY IS AN
IRREVOCABLE, ABSOLUTE, CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE AND NOT A
GUARANTY OF COLLECTION.  THIS GUARANTY MAY NOT BE REVOKED BY GUARANTOR AND SHALL
CONTINUE TO BE EFFECTIVE WITH RESPECT TO ANY GUARANTEED OBLIGATIONS ARISING OR
CREATED AFTER ANY ATTEMPTED REVOCATION BY GUARANTOR. THE FACT THAT AT ANY TIME
OR FROM TIME TO TIME THE GUARANTEED OBLIGATIONS MAY BE INCREASED OR REDUCED
SHALL NOT RELEASE OR DISCHARGE THE OBLIGATION OF GUARANTOR TO ADMINISTRATIVE
AGENT AND/OR LENDERS WITH RESPECT TO THE GUARANTEED OBLIGATIONS.  THIS GUARANTY
MAY BE ENFORCED BY ADMINISTRATIVE AGENT ON BEHALF OF LENDERS AND ANY SUBSEQUENT
HOLDER OF THE NOTE AND SHALL NOT BE DISCHARGED BY THE ASSIGNMENT OR NEGOTIATION
OF ALL OR PART OF THE NOTE.


1.3                               GUARANTEED OBLIGATIONS NOT REDUCED BY OFFSET.
 THE GUARANTEED OBLIGATIONS AND THE LIABILITIES AND OBLIGATIONS OF GUARANTOR TO
LENDERS HEREUNDER SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OR BY
REASON OF ANY EXISTING OR FUTURE OFFSET, CLAIM OR DEFENSE OF BORROWER, OR ANY
OTHER PARTY, AGAINST LENDERS OR AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS,
WHETHER SUCH OFFSET, CLAIM OR DEFENSE ARISES IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS) OR
OTHERWISE.


1.4                               PAYMENT BY GUARANTOR.  IF ALL OR ANY PART OF
THE GUARANTEED OBLIGATIONS SHALL NOT BE PUNCTUALLY PAID WHEN DUE, WHETHER AT
DEMAND, MATURITY, ACCELERATION OR OTHERWISE, GUARANTOR SHALL, IMMEDIATELY UPON
DEMAND BY ADMINISTRATIVE AGENT, AND WITHOUT PRESENTMENT, PROTEST, NOTICE OF
PROTEST, NOTICE OF NON-PAYMENT, NOTICE OF INTENTION TO ACCELERATE THE MATURITY,
NOTICE OF ACCELERATION OF THE MATURITY, OR ANY OTHER NOTICE WHATSOEVER, PAY IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA, THE AMOUNT DUE ON THE GUARANTEED
OBLIGATIONS (SUBJECT TO THE MAXIMUM AGGREGATE LIABILITY AS SET FORTH IN SECTION
1.1(C) HEREOF) TO ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS, AT ADMINISTRATIVE
AGENT’S ADDRESS AS SET FORTH HEREIN.  SUCH DEMAND(S) MAY BE MADE AT ANY TIME
COINCIDENT WITH OR AFTER THE TIME FOR PAYMENT OF ALL OR PART OF THE GUARANTEED
OBLIGATIONS, AND MAY BE MADE FROM TIME TO TIME WITH RESPECT TO THE SAME OR
DIFFERENT ITEMS OF GUARANTEED OBLIGATIONS.  SUCH DEMAND SHALL BE DEEMED MADE,
GIVEN AND RECEIVED IN ACCORDANCE WITH THE NOTICE PROVISIONS HEREOF.


1.5                               NO DUTY TO PURSUE OTHERS.  IT SHALL NOT BE
NECESSARY FOR ADMINISTRATIVE AGENT OR ANY LENDER (AND GUARANTOR HEREBY WAIVES
ANY RIGHTS WHICH GUARANTOR MAY HAVE TO REQUIRE ADMINISTRATIVE AGENT AND/OR ANY
LENDER), IN ORDER TO ENFORCE THE OBLIGATIONS OF GUARANTOR HEREUNDER, FIRST TO
(A) INSTITUTE SUIT OR EXHAUST ITS REMEDIES AGAINST BORROWER OR OTHERS LIABLE ON
THE LOAN OR THE GUARANTEED OBLIGATIONS OR ANY OTHER PERSON, (B) ENFORCE LENDERS’
RIGHTS AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN GIVEN TO SECURE THE
LOAN, (C) ENFORCE LENDERS’ RIGHTS AGAINST ANY OTHER GUARANTORS OF THE GUARANTEED
OBLIGATIONS, (D) JOIN BORROWER OR ANY OTHERS LIABLE ON THE GUARANTEED
OBLIGATIONS IN ANY ACTION SEEKING TO ENFORCE THIS GUARANTY, (E) EXHAUST ANY
REMEDIES AVAILABLE TO LENDERS AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN
GIVEN TO SECURE THE LOAN, OR (F) RESORT TO ANY OTHER MEANS OF OBTAINING PAYMENT
OF THE GUARANTEED OBLIGATIONS.  NEITHER ANY LENDER NOR ADMINISTRATIVE AGENT, ON
BEHALF OF LENDERS, SHALL BE REQUIRED TO MITIGATE DAMAGES OR TAKE ANY OTHER
ACTION TO REDUCE, COLLECT OR ENFORCE THE GUARANTEED OBLIGATIONS.


1.6                               WAIVERS.  GUARANTOR AGREES TO THE PROVISIONS
OF THE LOAN DOCUMENTS, AND HEREBY WAIVES NOTICE OF (A) ANY LOANS OR ADVANCES
MADE BY ADMINISTRATIVE AGENT OR ANY LENDER TO BORROWER, (B) ACCEPTANCE OF THIS
GUARANTY, (C) ANY AMENDMENT OR EXTENSION OF THE NOTE, THE LOAN AGREEMENT OR OF
ANY OTHER LOAN DOCUMENTS, (D) THE EXECUTION AND DELIVERY BY BORROWER,
ADMINISTRATIVE AGENT AND LENDERS OF ANY OTHER LOAN OR CREDIT AGREEMENT OR


--------------------------------------------------------------------------------



OF BORROWER’S EXECUTION AND DELIVERY OF ANY PROMISSORY NOTES OR OTHER DOCUMENTS
ARISING UNDER THE LOAN DOCUMENTS OR IN CONNECTION WITH ANY PORTION OF THE
COLLATERAL FOR THE LOAN, (E) THE OCCURRENCE OF ANY DEFAULT OR AN EVENT OF
DEFAULT, (F) ANY LENDER’S TRANSFER OR DISPOSITION OF THE GUARANTEED OBLIGATIONS,
OR ANY PART THEREOF, (G) SALE OR FORECLOSURE (OR POSTING OR ADVERTISING FOR SALE
OR FORECLOSURE) OF ANY COLLATERAL FOR THE GUARANTEED OBLIGATIONS, (H) PROTEST,
PROOF OF NON-PAYMENT OR DEFAULT BY BORROWER, AND (I) ANY OTHER ACTION AT ANY
TIME TAKEN OR OMITTED BY ADMINISTRATIVE AGENT OR ANY LENDER, AND, GENERALLY, ALL
DEMANDS AND NOTICES OF EVERY KIND IN CONNECTION WITH THIS GUARANTY OR THE LOAN
DOCUMENTS.


1.7                               PAYMENT OF EXPENSES.  IN THE EVENT THAT
GUARANTOR SHOULD BREACH OR FAIL TO TIMELY PERFORM ANY PROVISIONS OF THIS
GUARANTY, GUARANTOR SHALL, IMMEDIATELY UPON DEMAND BY ADMINISTRATIVE AGENT, PAY
ADMINISTRATIVE AGENT ALL COSTS AND EXPENSES (INCLUDING COURT COSTS AND
REASONABLE ATTORNEYS’ FEES) INCURRED BY ADMINISTRATIVE AGENT AND LENDERS IN THE
ENFORCEMENT HEREOF OR THE PRESERVATION OF LENDERS’ RIGHTS HEREUNDER.  THE
COVENANT CONTAINED IN THIS SECTION 1.7 SHALL SURVIVE THE PAYMENT AND PERFORMANCE
OF THE GUARANTEED OBLIGATIONS.


1.8                               EFFECT OF BANKRUPTCY.  IN THE EVENT THAT,
PURSUANT TO ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER
DEBTOR RELIEF LAW, OR ANY JUDGMENT, ORDER OR DECISION THEREUNDER, LENDERS MUST
RESCIND OR RESTORE ANY PAYMENT, OR ANY PART THEREOF, RECEIVED BY ANY LENDER (OR
ADMINISTRATIVE AGENT ON BEHALF OF LENDERS) IN SATISFACTION OF THE GUARANTEED
OBLIGATIONS, AS SET FORTH HEREIN, ANY PRIOR RELEASE OR DISCHARGE FROM THE TERMS
OF THIS GUARANTY GIVEN TO GUARANTOR BY ADMINISTRATIVE AGENT AND LENDERS SHALL BE
WITHOUT EFFECT, AND THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT.  IT IS
THE INTENTION OF BORROWER AND GUARANTOR THAT GUARANTOR’S OBLIGATIONS HEREUNDER
SHALL NOT BE DISCHARGED EXCEPT BY GUARANTOR’S PERFORMANCE OF SUCH OBLIGATIONS
AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


1.9                               WAIVER OF SUBROGATION, REIMBURSEMENT AND
CONTRIBUTION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
GUARANTY, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES, RELEASES AND
ABROGATES ANY AND ALL RIGHTS IT MAY NOW OR HEREAFTER HAVE UNDER ANY AGREEMENT,
AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING
GUARANTOR TO THE RIGHTS OF LENDERS), TO ASSERT ANY CLAIM AGAINST OR SEEK
CONTRIBUTION, INDEMNIFICATION OR ANY OTHER FORM OF REIMBURSEMENT FROM BORROWER
OR ANY OTHER PARTY LIABLE FOR PAYMENT OF ANY OR ALL OF THE GUARANTEED
OBLIGATIONS FOR ANY PAYMENT MADE BY GUARANTOR UNDER OR IN CONNECTION WITH THIS
GUARANTY OR OTHERWISE UNTIL THE FULL AND FINAL PAYMENT AND SATISFACTION OF THE
GUARANTEED OBLIGATIONS.


1.10                        BORROWER.  THE TERM “BORROWER” AS USED HEREIN SHALL
INCLUDE ANY NEW OR SUCCESSOR CORPORATION, ASSOCIATION, PARTNERSHIP (GENERAL OR
LIMITED), LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER INDIVIDUAL OR
ORGANIZATION FORMED AS A RESULT OF ANY MERGER, REORGANIZATION, SALE, TRANSFER,
DEVISE, GIFT OR BEQUEST OF BORROWER OR ANY INTEREST IN BORROWER.


ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:


2.1                               MODIFICATIONS.  ANY RENEWAL, EXTENSION,
INCREASE, MODIFICATION, ALTERATION OR REARRANGEMENT OF ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS, THE NOTE, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR ANY OTHER DOCUMENT, INSTRUMENT, CONTRACT OR UNDERSTANDING BETWEEN OR AMONG
BORROWER, ADMINISTRATIVE AGENT AND LENDERS, OR ANY OTHER PARTIES, PERTAINING TO
THE GUARANTEED OBLIGATIONS OR ANY FAILURE OF ADMINISTRATIVE AGENT OR ANY LENDER
TO NOTIFY GUARANTOR OF ANY SUCH ACTION.


2.2                               ADJUSTMENT.  ANY ADJUSTMENT, INDULGENCE,
FORBEARANCE OR COMPROMISE THAT MIGHT BE GRANTED OR GIVEN BY ADMINISTRATIVE AGENT
OR LENDERS TO BORROWER OR GUARANTOR.


--------------------------------------------------------------------------------



2.3                               CONDITION OF BORROWER OR GUARANTOR.  THE
INSOLVENCY, BANKRUPTCY, ARRANGEMENT, ADJUSTMENT, COMPOSITION, LIQUIDATION,
DISABILITY, DISSOLUTION OR LACK OF POWER OF BORROWER, GUARANTOR OR ANY OTHER
PARTY AT ANY TIME LIABLE FOR THE PAYMENT OF ALL OR PART OF THE GUARANTEED
OBLIGATIONS; OR ANY DISSOLUTION OF BORROWER, ANY SUBSIDIARY OF BORROWER OR
GUARANTOR, OR ANY SALE, LEASE OR TRANSFER OF ANY OR ALL OF THE ASSETS OF
BORROWER, ANY SUBSIDIARY OF BORROWER OR GUARANTOR, OR ANY CHANGES IN THE
SHAREHOLDERS, PARTNERS OR MEMBERS OF BORROWER, ANY SUBSIDIARY OF BORROWER OR
GUARANTOR; OR ANY REORGANIZATION OF BORROWER, ANY SUBSIDIARY OF BORROWER OR
GUARANTOR.


2.4                               INVALIDITY OF GUARANTEED OBLIGATIONS.  THE
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS, OR ANY DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION WITH THE
GUARANTEED OBLIGATIONS, FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION
THE FACT THAT (A) THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, EXCEEDS THE
AMOUNT PERMITTED BY LAW, (B) THE ACT OF CREATING THE GUARANTEED OBLIGATIONS OR
ANY PART THEREOF IS ULTRA VIRES, (C) THE OFFICERS OR REPRESENTATIVES EXECUTING
THE NOTE, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR OTHERWISE CREATING
THE GUARANTEED OBLIGATIONS ACTED IN EXCESS OF THEIR AUTHORITY, (D) THE
GUARANTEED OBLIGATIONS VIOLATE APPLICABLE USURY LAWS, (E) BORROWER HAS VALID
DEFENSES, CLAIMS OR OFFSETS (WHETHER AT LAW, IN EQUITY OR BY AGREEMENT) WHICH
RENDER THE GUARANTEED OBLIGATIONS WHOLLY OR PARTIALLY UNCOLLECTIBLE FROM
BORROWER, (F) THE CREATION, PERFORMANCE OR REPAYMENT OF THE GUARANTEED
OBLIGATIONS (OR THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY DOCUMENT OR
INSTRUMENT REPRESENTING PART OF THE GUARANTEED OBLIGATIONS OR EXECUTED IN
CONNECTION WITH THE GUARANTEED OBLIGATIONS, OR GIVEN TO SECURE THE REPAYMENT OF
THE GUARANTEED OBLIGATIONS) IS ILLEGAL, UNCOLLECTIBLE OR UNENFORCEABLE, OR (G)
THE NOTE, THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS HAVE BEEN FORGED
OR OTHERWISE ARE IRREGULAR OR NOT GENUINE OR AUTHENTIC, IT BEING AGREED THAT
GUARANTOR SHALL REMAIN LIABLE HEREON REGARDLESS OF WHETHER BORROWER OR ANY OTHER
PERSON BE FOUND NOT LIABLE ON THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF FOR
ANY REASON.


2.5                               RELEASE OF OBLIGORS.  ANY FULL OR PARTIAL
RELEASE OF THE LIABILITY OF BORROWER ON THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, OR OF ANY CO-GUARANTORS, OR ANY OTHER PERSON OR ENTITY NOW OR HEREAFTER
LIABLE, WHETHER DIRECTLY OR INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY AND
SEVERALLY, TO PAY, PERFORM, GUARANTEE OR ASSURE THE PAYMENT OF THE GUARANTEED
OBLIGATIONS, OR ANY PART THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED AND AGREED
BY GUARANTOR THAT GUARANTOR MAY BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS IN
FULL WITHOUT ASSISTANCE OR SUPPORT OF ANY OTHER PARTY, AND GUARANTOR HAS NOT
BEEN INDUCED TO ENTER INTO THIS GUARANTY ON THE BASIS OF A CONTEMPLATION,
BELIEF, UNDERSTANDING OR AGREEMENT THAT OTHER PERSONS WILL BE LIABLE TO PAY OR
PERFORM THE GUARANTEED OBLIGATIONS, OR THAT LENDERS WILL LOOK TO OTHER PERSONS
TO PAY OR PERFORM THE GUARANTEED OBLIGATIONS.


2.6                               OTHER COLLATERAL.  THE TAKING OR ACCEPTING OF
ANY OTHER SECURITY, COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF PAYMENT, FOR
ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


2.7                               RELEASE OF COLLATERAL.  ANY RELEASE,
SURRENDER, EXCHANGE, SUBORDINATION, DETERIORATION, WASTE, LOSS OR IMPAIRMENT
(INCLUDING WITHOUT LIMITATION NEGLIGENT, WILLFUL, UNREASONABLE OR UNJUSTIFIABLE
IMPAIRMENT) OF ANY COLLATERAL, PROPERTY OR SECURITY AT ANY TIME EXISTING IN
CONNECTION WITH, OR ASSURING OR SECURING PAYMENT OF, ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS.


2.8                               CARE AND DILIGENCE.  THE FAILURE OF
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER PARTY TO EXERCISE DILIGENCE OR
REASONABLE CARE IN THE PRESERVATION, PROTECTION, ENFORCEMENT, SALE OR OTHER
HANDLING OR TREATMENT OF ALL OR ANY PART OF SUCH COLLATERAL, PROPERTY OR
SECURITY, INCLUDING BUT NOT LIMITED TO ANY NEGLECT, DELAY, OMISSION, FAILURE OR
REFUSAL OF ADMINISTRATIVE AGENT AND/OR LENDERS (A) TO TAKE OR PROSECUTE ANY
ACTION FOR THE COLLECTION OF ANY OF THE GUARANTEED OBLIGATIONS OR (B) TO
FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE, OR, ONCE COMMENCED, PROSECUTE TO
COMPLETION ANY ACTION TO FORECLOSE UPON ANY SECURITY THEREFOR, OR (C) TO TAKE OR
PROSECUTE ANY ACTION IN CONNECTION WITH ANY INSTRUMENT OR AGREEMENT EVIDENCING
OR SECURING ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


2.9                               UNENFORCEABILITY.  THE FACT THAT ANY
COLLATERAL, SECURITY, SECURITY INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE
GIVEN, CREATED OR GRANTED AS SECURITY FOR THE REPAYMENT OF THE GUARANTEED
OBLIGATIONS, OR ANY PART THEREOF, SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR
SHALL PROVE TO BE UNENFORCEABLE OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR
LIEN, IT BEING RECOGNIZED AND AGREED BY GUARANTOR THAT GUARANTOR IS NOT ENTERING
INTO THIS GUARANTY IN RELIANCE ON, OR IN CONTEMPLATION OF THE BENEFITS OF, THE
VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR VALUE OF ANY OF THE COLLATERAL FOR
THE GUARANTEED OBLIGATIONS.


--------------------------------------------------------------------------------



2.10                        OFFSET.  ANY EXISTING OR FUTURE RIGHT OF OFFSET,
CLAIM OR DEFENSE OF BORROWER AGAINST ADMINISTRATIVE AGENT, ANY LENDER, OR ANY
OTHER PERSON, OR AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS, WHETHER SUCH
RIGHT OF OFFSET, CLAIM OR DEFENSE ARISES IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS) OR
OTHERWISE.


2.11                        MERGER.  THE REORGANIZATION, MERGER OR CONSOLIDATION
OF BORROWER INTO OR WITH ANY OTHER CORPORATION OR ENTITY.


2.12                        PREFERENCE.  ANY PAYMENT BY BORROWER TO
ADMINISTRATIVE AGENT OR ANY LENDER IS HELD TO CONSTITUTE A PREFERENCE UNDER
BANKRUPTCY LAWS, OR FOR ANY REASON ADMINISTRATIVE AGENT OR ANY LENDER IS
REQUIRED TO REFUND SUCH PAYMENT OR PAY SUCH AMOUNT TO BORROWER OR SOMEONE ELSE.


2.13                        OTHER ACTIONS TAKEN OR OMITTED.  ANY OTHER ACTION
TAKEN OR OMITTED TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS, THE GUARANTEED
OBLIGATIONS, OR THE SECURITY AND COLLATERAL THEREFOR, WHETHER OR NOT SUCH ACTION
OR OMISSION PREJUDICES GUARANTOR OR INCREASES THE LIKELIHOOD THAT GUARANTOR WILL
BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS PURSUANT TO THE TERMS HEREOF, IT
IS THE UNAMBIGUOUS AND UNEQUIVOCAL INTENTION OF GUARANTOR THAT GUARANTOR SHALL
BE OBLIGATED TO PAY THE GUARANTEED OBLIGATIONS (SUBJECT TO THE MAXIMUM AGGREGATE
LIABILITY AS SET FORTH IN SECTION 1.1(C) HEREOF) WHEN DUE, NOTWITHSTANDING ANY
OCCURRENCE, CIRCUMSTANCE, EVENT, ACTION, OR OMISSION WHATSOEVER, WHETHER
CONTEMPLATED OR UNCONTEMPLATED, AND WHETHER OR NOT OTHERWISE OR PARTICULARLY
DESCRIBED HEREIN, WHICH OBLIGATION SHALL BE DEEMED SATISFIED ONLY UPON THE FULL
AND FINAL PAYMENT AND SATISFACTION OF THE GUARANTEED OBLIGATIONS (SUBJECT TO THE
MAXIMUM AGGREGATE LIABILITY AS SET FORTH IN SECTION 1.1(C) HEREOF).


ARTICLE III

CPT REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and Lenders to enter into the Loan Documents and
extend credit to Borrower, CPT represents and warrants to Administrative Agent
and Lenders as follows:


3.1                               ORGANIZATION, AUTHORITY OF CPT.  CPT IS A
CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION AND HAS THE CORPORATE POWER AND AUTHORITY AND
THE LEGAL RIGHT TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT
OPERATES AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED.


3.2                               EXECUTION, DELIVERY AND PERFORMANCE BY CPT. 
CPT HAS THE CORPORATE POWER AND AUTHORITY AND THE LEGAL RIGHT TO EXECUTE AND
DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THIS GUARANTY, AND HAS TAKEN ALL
NECESSARY CORPORATE ACTION TO AUTHORIZE ITS EXECUTION, DELIVERY AND PERFORMANCE
OF THIS GUARANTY.


3.3                               LEGALITY.  THIS GUARANTY CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF CPT ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS MAY BE AFFECTED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES AND AN
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


3.4                               CPT SOLE TRUSTEE OF CENTRO PROPERTY TRUST. 
CPT IS THE ONLY TRUSTEE OF CENTRO PROPERTY TRUST, A TRUST ORGANIZED UNDER THE
LAWS OF THE COMMONWEALTH OF AUSTRALIA (THE “TRUST”), AND NO ACTION HAS BEEN
TAKEN OR PROPOSED TO REMOVE IT AS TRUSTEE OF THE TRUST OR TO TERMINATE THE
TRUST.


3.5                               NO DEFAULT BY CPT AS TRUSTEE, INDEMNIFICATION
BY TRUST.  CPT IS NOT, AND NEVER HAS BEEN, IN DEFAULT UNDER THE CONSTITUENT
DOCUMENTS OF THE TRUST, INCLUDING ITS TRUST DEED, AND HAS THE RIGHT TO BE FULLY
INDEMNIFIED OUT OF THE PROPERTY HELD ON TRUST BY IT IN CONNECTION WITH THE TRUST
OR UNDER THE TRUST DEED (“TRUST FUNDS”) IN RESPECT OF OBLIGATIONS INCURRED BY IT
HEREUNDER AND THE TRUST FUNDS ARE SUFFICIENT TO SATISFY THAT RIGHT TO INDEMNITY
AND ALL OTHER OBLIGATIONS IN RESPECT OF WHICH CPT HAS A RIGHT TO BE INDEMNIFIED
OUT OF THE TRUST FUNDS.


3.6                               COMPLIANCE WITH TRUST OBLIGATIONS.  CPT AND
ITS DIRECTORS AND OTHER OFFICERS HAVE COMPLIED WITH THEIR OBLIGATIONS IN
CONNECTION WITH THE TRUST.


--------------------------------------------------------------------------------



3.7                               BENEFIT.  (A) CPT IS AN AFFILIATE OF BORROWER,
IS THE OWNER OF A DIRECT OR INDIRECT INTEREST IN BORROWER, AND HAS RECEIVED, OR
WILL RECEIVE, DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF THIS GUARANTY WITH
RESPECT TO THE GUARANTEED OBLIGATIONS; AND (B) CPT HAS CAREFULLY CONSIDERED THE
PURPOSES OF THIS GUARANTY, AND CONSIDERS THAT ENTRY INTO THIS GUARANTY IS FOR
THE BENEFIT OF THE BENEFICIARIES OF THAT TRUST AND THE TERMS OF THIS GUARANTY
ARE FAIR AND REASONABLE.


3.8                               NO ABANDONMENT OF POWERS UNDER TRUST DEED. 
CPT HAS NOT EXERCISED ANY POWER TO RELEASE, ABANDON OR RESTRICT ANY POWER
CONFERRED ON IT BY THE TRUST DEED.


3.9                               PROPER EXERCISE OF FIDUCIARY DUTIES.  THE
ENTRY INTO, DELIVERY AND PERFORMANCE OF THIS GUARANTY BY CPT IS PART OF THE
PROPER ADMINISTRATION OF THE TRUST, IS A PROPER EXERCISE OF ITS FIDUCIARY
DUTIES, AND IS FOR THE BENEFIT OF THE TRUST AND THE BENEFICIARIES OF THE TRUST.


3.10                        NO WITHDRAWAL OF REQUIRED CONSENT.  NO DIRECTION,
INSTRUCTION OR CONSENT REQUIRED TO BE GIVEN TO CPT UNDER THE TRUST DEED OR
OTHERWISE IN RESPECT OF ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY
HAS BEEN WITHDRAWN OR REVOKED.


3.11                        NO VIOLATION OF CPT’S DUTIES OR OBLIGATIONS.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY WILL NOT VIOLATE ANY
PROVISION OF ANY REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION OF CPT AND WILL
NOT RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THE
PROPERTIES OR REVENUES OF CPT PURSUANT TO ANY REQUIREMENT OF LAW OR CONTRACTUAL
OBLIGATION OF CPT.


3.12                        NO LEGAL PROCEEDINGS AGAINST CPT.  NO LITIGATION,
INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF CPT, THREATENED BY OR AGAINST CPT
OR AGAINST ANY OF ITS PROPERTIES OR REVENUES (I) WITH RESPECT TO THIS GUARANTY
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, OR (II) WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS,
PROPERTY OR FINANCIAL OR OTHER CONDITION OF CPT.


3.13                        FILING AND PAYMENT OF TAXES.  CPT HAS FILED OR
CAUSED TO BE FILED ALL TAX RETURNS WHICH, TO THE KNOWLEDGE OF CPT, ARE REQUIRED
TO BE FILED AND HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS
OR ON ANY ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER
TAXES, FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY
GOVERNMENTAL AUTHORITY (OTHER THAN ANY THE AMOUNT OR VALIDITY OF WHICH ARE
CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE
BOOKS OF CPT); AND NO TAX LIEN HAS BEEN FILED, AND, TO THE KNOWLEDGE OF CPT, NO
CLAIM IS BEING ASSERTED, WITH RESPECT TO ANY SUCH TAX, FEE OR OTHER CHARGE.


3.14                        NO CONSENT REQUIRED FOR CPT’S EXECUTION, DELIVERY OR
PERFORMANCE.  NO CONSENT OR AUTHORIZATION OF, FILING WITH, OR OTHER ACT BY OR IN
RESPECT OF, ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AND NO CONSENT OF ANY OTHER
PERSON (INCLUDING, WITHOUT LIMITATION, ANY STOCKHOLDER OR CREDITOR OF CPT) IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR
ENFORCEABILITY OF THIS GUARANTY.


3.15                        FAMILIARITY AND RELIANCE.  CPT IS FAMILIAR WITH, AND
HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS REGARDING, THE FINANCIAL CONDITION
OF BORROWER AND IS FAMILIAR WITH THE VALUE OF ANY AND ALL COLLATERAL INTENDED TO
BE CREATED AS SECURITY FOR THE PAYMENT OF THE NOTE OR GUARANTEED OBLIGATIONS;
HOWEVER, CPT IS NOT RELYING ON SUCH FINANCIAL CONDITION OR THE COLLATERAL AS AN
INDUCEMENT TO ENTER INTO THIS GUARANTY.


3.16                        CPT’S FINANCIAL CONDITION.  AS OF THE DATE HEREOF,
AND AFTER GIVING EFFECT TO THIS GUARANTY AND THE CONTINGENT OBLIGATION EVIDENCED
HEREBY, CPT IS, AND WILL BE, SOLVENT, AND HAS AND WILL HAVE ASSETS WHICH, FAIRLY
VALUED, EXCEED ITS OBLIGATIONS, LIABILITIES (INCLUDING CONTINGENT LIABILITIES)
AND DEBTS, AND HAS AND WILL HAVE PROPERTY AND ASSETS SUFFICIENT TO SATISFY AND
REPAY ITS OBLIGATIONS AND LIABILITIES.


3.17                        NO REPRESENTATION BY ADMINISTRATIVE AGENT OR ANY
LENDER.  NEITHER ADMINISTRATIVE AGENT, ANY LENDER NOR ANY OTHER PARTY HAS MADE
ANY REPRESENTATION, WARRANTY OR STATEMENT TO CPT IN ORDER TO INDUCE CPT TO
EXECUTE THIS GUARANTY.


--------------------------------------------------------------------------------



3.18                        SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE
BY CPT HEREIN SHALL SURVIVE THE EXECUTION HEREOF.


ARTICLE IV

CPL REPRESENTATIONS AND WARRANTIES


TO INDUCE ADMINISTRATIVE AGENT AND LENDERS TO ENTER INTO THE LOAN DOCUMENTS AND
EXTEND CREDIT TO BORROWER, CPL REPRESENTS AND WARRANTS TO ADMINISTRATIVE AGENT
AND LENDERS AS FOLLOWS:


4.1                               ORGANIZATION, AUTHORITY OF CPL.  CPL IS A
CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION AND HAS THE CORPORATE POWER AND AUTHORITY AND
THE LEGAL RIGHT TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT
OPERATES AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED.


4.2                               EXECUTION, DELIVERY AND PERFORMANCE BY CPL. 
CPL HAS THE CORPORATE POWER AND AUTHORITY AND THE LEGAL RIGHT TO EXECUTE AND
DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THIS GUARANTY, AND HAS TAKEN ALL
NECESSARY CORPORATE ACTION TO AUTHORIZE ITS EXECUTION, DELIVERY AND PERFORMANCE
OF THIS GUARANTY.


4.3                               LEGALITY.  THIS GUARANTY CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF CPL ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS MAY BE AFFECTED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES AND AN
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


4.4                               BENEFIT.  (A) CPL IS AN AFFILIATE OF BORROWER,
IS THE OWNER OF A DIRECT OR INDIRECT INTEREST IN BORROWER, AND HAS RECEIVED, OR
WILL RECEIVE, DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF THIS GUARANTY WITH
RESPECT TO THE GUARANTEED OBLIGATIONS; AND (B) CPL HAS CAREFULLY CONSIDERED THE
PURPOSES OF THIS GUARANTY, AND CONSIDERS THAT ENTRY INTO THIS GUARANTY IS FOR
THE BENEFIT OF CPL AND THE TERMS OF THIS GUARANTY ARE FAIR AND REASONABLE.


4.5                               NO VIOLATION OF CPL’S DUTIES OR OBLIGATIONS. 
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY WILL NOT VIOLATE ANY
PROVISION OF ANY REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION OF CPL AND WILL
NOT RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THE
PROPERTIES OR REVENUES OF CPL PURSUANT TO ANY REQUIREMENT OF LAW OR CONTRACTUAL
OBLIGATION OF CPL.


4.6                               NO LEGAL PROCEEDINGS AGAINST CPL.  NO
LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF CPL, THREATENED BY OR
AGAINST CPL OR AGAINST ANY OF ITS PROPERTIES OR REVENUES (I) WITH RESPECT TO
THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, OR (II) WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
OPERATIONS, PROPERTY OR FINANCIAL OR OTHER CONDITION OF CPL.


4.7                               FILING AND PAYMENT OF TAXES.  CPL HAS FILED OR
CAUSED TO BE FILED ALL TAX RETURNS WHICH, TO THE KNOWLEDGE OF CPL, ARE REQUIRED
TO BE FILED AND HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS
OR ON ANY ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER
TAXES, FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY
GOVERNMENTAL AUTHORITY (OTHER THAN ANY THE AMOUNT OR VALIDITY OF WHICH ARE
CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE
BOOKS OF CPL); AND NO TAX LIEN HAS BEEN FILED, AND, TO THE KNOWLEDGE OF CPL, NO
CLAIM IS BEING ASSERTED, WITH RESPECT TO ANY SUCH TAX, FEE OR OTHER CHARGE.


4.8                               NO CONSENT REQUIRED FOR CPL’S EXECUTION,
DELIVERY OR PERFORMANCE.  NO CONSENT OR AUTHORIZATION OF, FILING WITH, OR OTHER
ACT BY OR IN RESPECT OF, ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AND NO CONSENT
OF ANY OTHER PERSON (INCLUDING, WITHOUT LIMITATION, ANY STOCKHOLDER OR CREDITOR
OF CPL) IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE,
VALIDITY OR ENFORCEABILITY OF THIS GUARANTY.


4.9                               FAMILIARITY AND RELIANCE.  CPL IS FAMILIAR
WITH, AND HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS REGARDING, THE FINANCIAL
CONDITION OF BORROWER AND IS FAMILIAR WITH THE VALUE OF ANY AND ALL COLLATERAL


--------------------------------------------------------------------------------



INTENDED TO BE CREATED AS SECURITY FOR THE PAYMENT OF THE NOTE OR GUARANTEED
OBLIGATIONS; HOWEVER, CPL IS NOT RELYING ON SUCH FINANCIAL CONDITION OR THE
COLLATERAL AS AN INDUCEMENT TO ENTER INTO THIS GUARANTY.


4.10                        CPL’S FINANCIAL CONDITION.  AS OF THE DATE HEREOF,
AND AFTER GIVING EFFECT TO THIS GUARANTY AND THE CONTINGENT OBLIGATION EVIDENCED
HEREBY, CPL IS, AND WILL BE, SOLVENT, AND HAS AND WILL HAVE ASSETS WHICH, FAIRLY
VALUED, EXCEED ITS OBLIGATIONS, LIABILITIES (INCLUDING CONTINGENT LIABILITIES)
AND DEBTS, AND HAS AND WILL HAVE PROPERTY AND ASSETS SUFFICIENT TO SATISFY AND
REPAY ITS OBLIGATIONS AND LIABILITIES.


4.11                        NO REPRESENTATION BY ADMINISTRATIVE AGENT OR ANY
LENDER.  NEITHER ADMINISTRATIVE AGENT, ANY LENDER NOR ANY OTHER PARTY HAS MADE
ANY REPRESENTATION, WARRANTY OR STATEMENT TO CPL IN ORDER TO INDUCE CPL TO
EXECUTE THIS GUARANTY.


4.12                        SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE
BY CPL HEREIN SHALL SURVIVE THE EXECUTION HEREOF.


ARTICLE V

SUBORDINATION OF CERTAIN INDEBTEDNESS


5.1                               SUBORDINATION OF ALL GUARANTOR CLAIMS.  AS
USED HEREIN, THE TERM “GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND LIABILITIES OF
BORROWER OR ANY SUBSIDIARY OF BORROWER TO GUARANTOR, WHETHER SUCH DEBTS AND
LIABILITIES NOW EXIST OR ARE HEREAFTER INCURRED OR ARISE, OR WHETHER THE
OBLIGATIONS OF BORROWER OR ANY SUBSIDIARY OF BORROWER THEREON BE DIRECT,
CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR OTHERWISE, AND
IRRESPECTIVE OF WHETHER SUCH DEBTS OR LIABILITIES BE EVIDENCED BY NOTE,
CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON IN WHOSE
FAVOR SUCH DEBTS OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE BEEN, OR MAY
HEREAFTER BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY HEREAFTER BE
ACQUIRED BY GUARANTOR.  THE GUARANTOR CLAIMS SHALL INCLUDE WITHOUT LIMITATION
ALL RIGHTS AND CLAIMS OF GUARANTOR AGAINST BORROWER OR ANY SUBSIDIARY OF
BORROWER (ARISING AS A RESULT OF SUBROGATION OR OTHERWISE) AS A RESULT OF
GUARANTOR’S PAYMENT OF ALL OR A PORTION OF THE GUARANTEED OBLIGATIONS.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT OR DEFAULT, GUARANTOR SHALL NOT RECEIVE OR
COLLECT, DIRECTLY OR INDIRECTLY, FROM BORROWER, ANY SUBSIDIARY OF BORROWER OR
ANY OTHER PARTY ANY AMOUNT UPON THE GUARANTOR CLAIMS.


5.2                               CLAIMS IN BANKRUPTCY.  IN THE EVENT OF
RECEIVERSHIP, BANKRUPTCY, REORGANIZATION, ARRANGEMENT, DEBTOR’S RELIEF, OR OTHER
INSOLVENCY PROCEEDINGS INVOLVING GUARANTOR AS DEBTOR, LENDERS SHALL HAVE THE
RIGHT TO PROVE THEIR CLAIMS IN ANY SUCH PROCEEDING SO AS TO ESTABLISH THEIR
RIGHTS HEREUNDER AND RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE OR OTHER COURT
CUSTODIAN DIVIDENDS AND PAYMENTS WHICH WOULD OTHERWISE BE PAYABLE UPON GUARANTOR
CLAIMS; PROVIDED, THAT THE AMOUNT OF SUCH GUARANTOR CLAIMS SHALL BE SUBJECT TO
THE MAXIMUM AGGREGATE LIABILITY LIMITATIONS SET FORTH IN SECTION 1.1(C) HEREOF. 
GUARANTOR HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO ADMINISTRATIVE AGENT FOR
THE RATABLE BENEFITS OF LENDERS.  SHOULD LENDERS (OR ADMINISTRATIVE AGENT, ON
BEHALF OF LENDERS) RECEIVE, FOR APPLICATION UPON THE GUARANTEED OBLIGATIONS, ANY
SUCH DIVIDEND OR PAYMENT WHICH IS OTHERWISE PAYABLE TO GUARANTOR, AND WHICH, AS
BETWEEN BORROWER OR ANY SUBSIDIARY OF BORROWER AND GUARANTOR, SHALL CONSTITUTE A
CREDIT UPON THE GUARANTOR CLAIMS, THEN UPON PAYMENT TO LENDERS IN FULL OF THE
GUARANTEED OBLIGATIONS, GUARANTOR SHALL BECOME SUBROGATED TO THE RIGHTS OF
LENDERS TO THE EXTENT THAT SUCH PAYMENTS TO LENDERS ON THE GUARANTOR CLAIMS HAVE
CONTRIBUTED TOWARD THE LIQUIDATION OF THE GUARANTEED OBLIGATIONS, AND SUCH
SUBROGATION SHALL BE WITH RESPECT TO THAT PROPORTION OF THE GUARANTEED
OBLIGATIONS WHICH WOULD HAVE BEEN UNPAID IF LENDERS HAD NOT RECEIVED DIVIDENDS
OR PAYMENTS UPON THE GUARANTOR CLAIMS.


5.3                               PAYMENTS HELD IN TRUST.  IN THE EVENT THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS GUARANTY, GUARANTOR SHOULD
RECEIVE ANY FUNDS, PAYMENT, CLAIM OR DISTRIBUTION WHICH IS PROHIBITED BY THIS
GUARANTY, GUARANTOR AGREES TO HOLD IN TRUST FOR LENDERS AN AMOUNT EQUAL TO THE
AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED, AND AGREES
THAT IT SHALL HAVE ABSOLUTELY NO DOMINION OVER THE AMOUNT OF SUCH FUNDS,
PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED EXCEPT TO PAY THEM PROMPTLY TO
ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF LENDERS, AND GUARANTOR COVENANTS
PROMPTLY TO PAY THE SAME TO ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF
LENDERS.


--------------------------------------------------------------------------------



5.4                               LIENS SUBORDINATE.  GUARANTOR AGREES THAT ANY
LIENS, SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON
BORROWER’S ASSETS (OR ASSETS OF ANY SUBSIDIARY OF BORROWER) SECURING PAYMENT OF
THE GUARANTOR CLAIMS SHALL BE AND REMAIN INFERIOR AND SUBORDINATE TO ANY LIENS,
SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON
BORROWER’S ASSETS (OR ASSETS OF ANY SUBSIDIARY OF BORROWER) SECURING PAYMENT OF
THE GUARANTEED OBLIGATIONS, REGARDLESS OF WHETHER SUCH ENCUMBRANCES IN FAVOR OF
GUARANTOR, ADMINISTRATIVE AGENT OR LENDERS PRESENTLY EXIST OR ARE HEREAFTER
CREATED OR ATTACH.  WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT,
GUARANTOR SHALL NOT (A) EXERCISE OR ENFORCE ANY CREDITOR’S RIGHT IT MAY HAVE
AGAINST BORROWER OR ANY SUBSIDIARY OF BORROWER OR (B) FORECLOSE, REPOSSESS,
SEQUESTER OR OTHERWISE TAKE STEPS OR INSTITUTE ANY ACTION OR PROCEEDINGS
(JUDICIAL OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE COMMENCEMENT OF, OR
JOINDER IN, ANY LIQUIDATION, BANKRUPTCY, REARRANGEMENT, DEBTOR’S RELIEF OR
INSOLVENCY PROCEEDING) TO ENFORCE ANY LIENS, MORTGAGES, DEEDS OF TRUST, SECURITY
INTERESTS, COLLATERAL RIGHTS, JUDGMENTS OR OTHER ENCUMBRANCES ON ASSETS OF
BORROWER OR ANY SUBSIDIARY OF BORROWER HELD BY GUARANTOR.


ARTICLE VI

MISCELLANEOUS


6.1                               WAIVER.  NO FAILURE TO EXERCISE, AND NO DELAY
IN EXERCISING, ON THE PART OF ADMINISTRATIVE AGENT OR ANY LENDER, ANY RIGHT
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT.  THE RIGHTS OF ADMINISTRATIVE AGENT AND LENDERS HEREUNDER
SHALL BE IN ADDITION TO ALL OTHER RIGHTS PROVIDED BY LAW.  NO MODIFICATION OR
WAIVER OF ANY PROVISION OF THIS GUARANTY, NOR CONSENT TO DEPARTURE THEREFROM,
SHALL BE EFFECTIVE UNLESS IN WRITING AND NO SUCH CONSENT OR WAIVER SHALL EXTEND
BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED.  NO NOTICE OR DEMAND GIVEN IN
ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER ACTION IN THE
SAME, SIMILAR OR OTHER INSTANCES WITHOUT SUCH NOTICE OR DEMAND.


6.2                               NOTICES.  EXCEPT IN THE CASE OF NOTICES AND
OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES
AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

(A)                                  IF TO THE GUARANTOR, TO CENTRO THE GLEN,
235 SPRINGVALE ROAD, 3RD FLOOR, GLEN WAVERLEY, VICTORIA, 3150 AUSTRALIA;
ATTENTION:  GENERAL COUNSEL (TELECOPY NO.:  (61-3) 9886 1234), WITH A COPY TO
SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP, FOUR TIMES SQUARE, NEW YORK, NEW
YORK, 10036, ATTENTION:  HARVEY URIS, ESQ. (TELECOPY NO.: (212) 735-2000); AND

(B)                                 IF TO THE ADMINISTRATIVE AGENT OR BOA: BANK
OF AMERICA, N.A., AGENCY MANAGEMENT – EAST, 101 NORTH TRYON STREET, 15TH FLOOR,
NC1-001-15-14, CHARLOTTE, NC 28255, ATTENTION:  KIMBERLY D. WILLIAMS, TELECOPY:
(704) 409-0650 AND BANK OF AMERICA, N.A., 231 SOUTH LASALLE STREET, 10TH FLOOR,
CHICAGO, ILLINOIS 60697, ATTN:  MARK A. MOKELKE, TELECOPY:(312) 974-4970


6.3                               GOVERNING LAW, SUBMISSION TO JURISDICTION,
WAIVERS.


(A)                                  THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST ADMINISTRATIVE AGENT, ANY LENDER OR GUARANTOR ARISING OUT OF
OR RELATING TO THIS GUARANTY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.  GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT


--------------------------------------------------------------------------------



ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MATTER
PROVIDED BY LAW.


(B)                                 GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT REFERRED TO IN PARAGRAPH (A) OF THIS
SECTION 5.3.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(C)                                  FOR THE PURPOSE OF PROCEEDINGS IN THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURTS FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN,
GUARANTOR HEREBY IRREVOCABLY DESIGNATES AS ITS AGENT FOR SERVICE OF PROCESS:


CT CORPORATION SYSTEM
111 EIGHTH AVENUE
NEW YORK, NEW YORK 10011


IN THE EVENT THAT SUCH AGENT OR ANY SUCCESSOR SHALL CEASE TO BE LOCATED IN THE
BOROUGH OF MANHATTAN, GUARANTOR SHALL PROMPTLY AND IRREVOCABLY BEFORE THE
RELOCATION OF SUCH AGENT FOR SERVICE OF PROCESS, IF PRACTICABLE, OR PROMPTLY
THEREAFTER DESIGNATE A SUCCESSOR AGENT, WHICH SUCCESSOR AGENT SHALL BE LOCATED
IN THE BOROUGH OF MANHATTAN, AND NOTIFY THE AGENT THEREOF, TO ACCEPT ON ITS
BEHALF SERVICE OF ANY AND ALL PROCESS OR OTHER DOCUMENTS WHICH MAY BE SERVED IN
ANY ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND FURTHER AGREES THAT SERVICE
UPON SUCH AGENT SHALL CONSTITUTE VALID AND EFFECTIVE SERVICE UPON GUARANTOR AND
THAT FAILURE OF ANY SUCH AGENT TO GIVE ANY NOTICE OF SUCH SERVICE TO GUARANTOR
SHALL NOT AFFECT THE VALIDITY OF SUCH SERVICE OR ANY JUDGMENT RENDERED IN ANY
ACTION OR PROCEEDING BASED THEREON.  GUARANTOR AGREES THAT SERVICE OF ANY AND
ALL SUCH PROCESS OR OTHER DOCUMENTS ON SUCH PERSON MAY ALSO BE EFFECTED BY
REGISTERED MAIL TO ITS ADDRESS AS SET FORTH IN SECTION 5.2.


(D)                                 EACH PARTY HERETO IRREVOCABLY AGREES THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
JURISDICTION.


(E)                                  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


6.4                               [RESERVED].


6.5                               INVALID PROVISIONS.  IF ANY PROVISION OF THIS
GUARANTY IS HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR
FUTURE LAWS EFFECTIVE DURING THE TERM OF THIS GUARANTY, SUCH PROVISION SHALL BE
FULLY SEVERABLE AND THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS
GUARANTY, AND THE REMAINING PROVISIONS OF THIS GUARANTY SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FROM THIS


--------------------------------------------------------------------------------



GUARANTY, UNLESS SUCH CONTINUED EFFECTIVENESS OF THIS GUARANTY, AS MODIFIED,
WOULD BE CONTRARY TO THE BASIC UNDERSTANDINGS AND INTENTIONS OF THE PARTIES AS
EXPRESSED HEREIN.


6.6                               AMENDMENTS.  THIS GUARANTY MAY BE AMENDED ONLY
BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTY OR AN AUTHORIZED
REPRESENTATIVE OF THE PARTY AGAINST WHOM SUCH AMENDMENT IS SOUGHT TO BE
ENFORCED.


6.7                               PARTIES BOUND; ASSIGNMENT; JOINT AND SEVERAL.
 THIS GUARANTY SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES;
PROVIDED, HOWEVER, THAT GUARANTOR MAY NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDERS, ASSIGN ANY OF ITS RIGHTS, POWERS, DUTIES OR OBLIGATIONS HEREUNDER.  IF
GUARANTOR CONSISTS OF MORE THAN ONE PERSON OR PARTY, THE OBLIGATIONS AND
LIABILITIES OF EACH SUCH PERSON OR PARTY SHALL BE JOINT AND SEVERAL.


6.8                               HEADINGS.  SECTION HEADINGS ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL IN NO WAY AFFECT THE INTERPRETATION OF
THIS GUARANTY.


6.9                               RECITALS.  THE RECITAL AND INTRODUCTORY
PARAGRAPHS HEREOF ARE A PART HEREOF, FORM A BASIS FOR THIS GUARANTY AND SHALL BE
CONSIDERED PRIMA FACIE EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO THEREIN.


6.10                        COUNTERPARTS.  TO FACILITATE EXECUTION, THIS
GUARANTY MAY BE EXECUTED IN AS MANY COUNTERPARTS AS MAY BE CONVENIENT OR
REQUIRED.  IT SHALL NOT BE NECESSARY THAT THE SIGNATURE OF, OR ON BEHALF OF,
EACH PARTY, OR THAT THE SIGNATURE OF ALL PERSONS REQUIRED TO BIND ANY PARTY,
APPEAR ON EACH COUNTERPART.  ALL COUNTERPARTS SHALL COLLECTIVELY CONSTITUTE A
SINGLE INSTRUMENT.  IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS GUARANTY
TO PRODUCE OR ACCOUNT FOR MORE THAN A SINGLE COUNTERPART CONTAINING THE
RESPECTIVE SIGNATURES OF, OR ON BEHALF OF, EACH OF THE PARTIES HERETO.  ANY
SIGNATURE PAGE TO ANY COUNTERPART MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT
IMPAIRING THE LEGAL EFFECT OF THE SIGNATURES THEREON AND THEREAFTER ATTACHED TO
ANOTHER COUNTERPART IDENTICAL THERETO EXCEPT HAVING ATTACHED TO IT ADDITIONAL
SIGNATURE PAGES.


6.11                        RIGHTS AND REMEDIES.  IF GUARANTOR BECOMES LIABLE
FOR ANY INDEBTEDNESS OWING BY BORROWER TO LENDERS, BY ENDORSEMENT OR OTHERWISE,
OTHER THAN UNDER THIS GUARANTY, SUCH LIABILITY SHALL NOT BE IN ANY MANNER
IMPAIRED OR AFFECTED HEREBY AND THE RIGHTS OF ADMINISTRATIVE AGENT AND LENDERS
HEREUNDER SHALL BE CUMULATIVE OF ANY AND ALL OTHER RIGHTS THAT ADMINISTRATIVE
AGENT AND LENDERS MAY EVER HAVE AGAINST GUARANTOR.  THE EXERCISE BY
ADMINISTRATIVE AGENT AND LENDERS OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY
OTHER INSTRUMENT, OR AT LAW OR IN EQUITY, SHALL NOT PRECLUDE THE CONCURRENT OR
SUBSEQUENT EXERCISE OF ANY OTHER RIGHT OR REMEDY.


6.12                        OTHER DEFINED TERMS.  ANY CAPITALIZED TERM UTILIZED
HEREIN SHALL HAVE THE MEANING AS SPECIFIED IN THE LOAN AGREEMENT, UNLESS SUCH
TERM IS OTHERWISE SPECIFICALLY DEFINED HEREIN.


6.13                        ENTIRETY.  THIS GUARANTY EMBODIES THE FINAL AND
ENTIRE AGREEMENT OF GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS WITH RESPECT TO
GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.  THIS GUARANTY IS
INTENDED BY GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND ADMINISTRATIVE AGENT AND/OR LENDERS, NO COURSE OF PERFORMANCE, NO
TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND ADMINISTRATIVE
AGENT AND/OR LENDERS.


6.14                        WAIVER OF RIGHT TO TRIAL BY JURY.  GUARANTOR HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY


--------------------------------------------------------------------------------



RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE
PLEDGE AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  ADMINISTRATIVE AGENT AND LENDERS ARE
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.


6.15                        REINSTATEMENT IN CERTAIN CIRCUMSTANCES.  IF AT ANY
TIME ANY PAYMENT OF THE PRINCIPAL OF OR INTEREST UNDER THE NOTE OR ANY OTHER
AMOUNT PAYABLE BY BORROWER UNDER THE LOAN DOCUMENTS IS RESCINDED OR MUST BE
OTHERWISE RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION
OF BORROWER OR OTHERWISE, GUARANTOR’S OBLIGATIONS HEREUNDER WITH RESPECT TO SUCH
PAYMENT SHALL BE REINSTATED AS THOUGH SUCH PAYMENT HAS BEEN DUE BUT NOT MADE AT
SUCH TIME.


6.16                        RECOURSE LIMITATIONS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL LENDERS HAVE ANY RECOURSE TO
ANY PARTNER, SHAREHOLDER, OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF GUARANTOR FOR
ANY LIABILITY OF THE GUARANTEED OBLIGATIONS OR ANY REPRESENTATIONS, WARRANTIES
OR OTHER COVENANTS MADE BY GUARANTOR IN THIS GUARANTY.


6.17                        WAIVER OF IMMUNITIES.  TO THE EXTENT THAT GUARANTOR
HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM
ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT
TO ITSELF OR ITS PROPERTY, GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.  THE FOREGOING WAIVER IS
INTENDED TO BE EFFECTIVE TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAW.


6.18                        JUDGMENT CURRENCY.  ALL PAYMENTS MADE UNDER THIS
GUARANTY SHALL BE MADE IN UNITED STATES DOLLARS (THE “AGREEMENT CURRENCY”), AND,
IF FOR ANY REASON ANY PAYMENT MADE HEREUNDER IS MADE IN A CURRENCY (THE “OTHER
CURRENCY”) OTHER THAN THE AGREEMENT CURRENCY, THEN TO THE EXTENT THAT THE
PAYMENT ACTUALLY RECEIVED BY THE LENDERS OR THE AGENT, WHEN CONVERTED INTO THE
AGREEMENT CURRENCY AT THE RATE OF EXCHANGE (AS DEFINED BELOW) ON THE DATE OF
PAYMENT (OR, IF CONVERSION ON SUCH DATE IS NOT PRACTICABLE, AS SOON THEREAFTER
AS IT IS PRACTICABLE FOR THE LENDERS OR THE AGENT TO PURCHASE THE AGREEMENT
CURRENCY) FALLS SHORT OF THE AMOUNT DUE UNDER THE TERMS OF THIS GUARANTY,
GUARANTOR SHALL, AS A SEPARATE AND INDEPENDENT OBLIGATION OF GUARANTOR,
INDEMNIFY THE LENDERS AND THE AGENT AND HOLD THE LENDERS AND THE AGENT HARMLESS
AGAINST THE AMOUNT OF SUCH SHORTFALL.  AS USED IN THIS SECTION 6.18, THE TERM
“RATE OF EXCHANGE” MEANS, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RATE AT
WHICH, IN ACCORDANCE WITH NORMAL BANKING PROCEDURES, THE AGENT IS ABLE ON THE
RELEVANT DATE TO PURCHASE THE AGREEMENT CURRENCY WITH THE OTHER CURRENCY AND
SHALL INCLUDE ANY PREMIUMS AND COSTS OF EXCHANGE PAYABLE IN CONNECTION WITH THE
PURCHASE OF OR CONVERSION INTO, THE AGREEMENT CURRENCY.


6.19                        LIMITATION OF LIABILITY.  CPT PROVIDES THIS GUARANTY
SOLELY AS RESPONSIBLE ENTITY OF THE TRUST AND IN NO OTHER CAPACITY.  EXCEPT IN
THE CASE OF BREACH OF TRUST DISENTITLING IT TO INDEMNITY OUT OF THE ASSETS OF
THE TRUST, CPT WILL NOT BE LIABLE UNDER THIS GUARANTY PERSONALLY AND ITS
LIABILITY WILL BE LIMITED TO THE EXTENT TO WHICH IT IS ENTITLED TO INDEMNITY OUT
OF THE ASSETS OF THE TRUST.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------


EXECUTED as of the day and year first above written.

GUARANTOR:

 

 

 

 

 

Signed sealed and delivered by

 

CPT MANAGER LIMITED

 

by:

 

 

 

 

 

/s/ Elizabeth Hourigan

 

/s/ Andrew Scott

 

 

 

Secretary/Director

Director

 

 

Elizabeth Hourigan

 

Andrew Scott

 

 

 

Name (please print)

Name (please print)

 

 

 

 

Signed sealed and delivered by

 

CENTRO PROPERTIES LIMITED

 

by:

 

 

 

 

 

/s/ Elizabeth Hourigan

 

/s/ Andrew Scott

 

 

 

Secretary/Director

Director

 

 

Elizabeth Hourigan

 

Andrew Scott

 

 

 

Name (please print)

Name (please print)

 


--------------------------------------------------------------------------------